NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                           901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                           CORPUS CHRISTI, TEXAS 78401
                                                                           361-888-0416 (TEL)
JUSTICES
                                                                           361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                           HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                           ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                           EDINBURG, TEXAS 78539
                                                                           956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER            Thirteenth District of Texas               956-318-2403 (FAX)

                                                                           www.txcourts.gov/13thcoa

                                           July 15, 2015

      Hon. John Lamerson                           Hon. Michael E. Welborn
      Lamerson Law Firm                            District Attorney
      P.O. Box 241                                 P. O. Box 1393
      Corpus Christi, TX 78403                     Sinton, Tx 78387-1393
      * DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

      Hon. Jacqueline E. Lamerson
      The Lamerson Law Firm
      PO Box 241
      Corpus Christi, TX 78403
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00100-CR
      Tr.Ct.No. A-14-5190-CR
      Style:    Christopher Kenneth Mundine v. The State Of Texas


            Appellant’s motion for extension of time to file brief in the above cause was this
      day GRANTED by this Court. The time has been extended to Thursday, August 27,
      2015.

                                              Very truly yours,



                                              Cecile Foy Gsanger, Clerk

      CFG:ch